Citation Nr: 1715822	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  08-23 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and F.M.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the VA Regional Office (RO) in Waco, Texas.  

In October 2010, the Veteran and F.M. testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in May 2011, October 2012, January 2015, and July 2015 for further development.  As the Board's remand directives still have not been complied with, yet another remand is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a fifth remand of this appeal is necessary.  The Board sincerely regrets the additional delay, but yet another remand is necessary to ensure compliance with prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This case has been remanded on previous occasions to afford the Veteran a VA examination with an adequate medical opinion.  To date, none of the opinions have been adequate.  The most recent remand in July 2015 instructed that an addendum medical opinion from a March 2015 VA examiner be obtained.  As noted by the Board, the March 2015 examiner opined that the Veteran's low back disorder preexisted his service; however, the examiner did not identify the diagnosis, nor did they opinion as to whether that was clearly and unmistakably the case.  Moreover, the examiner did not opine as to whether the low back disorder deemed to have preexisted service clearly and unmistakably was not aggravated beyond the normal progression of the disorder.  Additionally, the examiner also did not address whether the Veteran's currently diagnosed lumbosacral degenerative disc disease might be caused or otherwise etiologically related to a reported in-service slip and fall.  Consequently, the case was remanded for an addendum medical opinion.

The Veteran was provided a new VA examination in May 2016.  The Veteran was diagnosed with intervertebral disc syndrome (IVDS), degenerative arthritis, and sacroiliac injury.  Initially, that examiner opined that the Veteran did not have a chronic back injury prior to service and that the injury reportedly sustained in service caused the Veteran's current problems.  The AOJ requested additional opinion, which was provided by the May 2016 examiner in July 2016.  

In this addendum opinion, a negative nexus opinion was now provided.  The examiner changed the opinion and opined that there was clear and unmistakable evidence that a current low back disorder preexisted the Veteran's active service.  The examiner noted that the Veteran's service treatment records (STRs) showed reports of pain prior to service and that such indicated that the back problem preexisted service.  The examiner opined that there was clear and unmistakable evidence that the preexisting low back disability was not permanently worsened during service.  The examiner opined that the fall during basic training caused acute low back pain, but should not be expected to produce lifelong disability as a result.  As requested by the Board's remand, the examiner addressed reported pre-service injuries sustained by the Veteran including falling down a flight of stairs in high school and pulled muscles from playing sports and raiding the neighbors' apple trees.  The examiner opined that, by the Veteran's own description, those injuries of childhood and adolescence were not severe enough to seek medical care and did not cause "lasting pain or disability" (emphasis added).  However, the examiner then opined that the Veteran's "preexisting low back disorder" would have been the fall down the stairs and the bumps and bruises of childhood and adolescence.  The Board is confused as to how those injuries were opined to not cause disability, yet be a "preexisting low back disorder."  

Due to the inconsistencies in this most recent medical opinion, as well as the contradiction between the May 2016 examiner's initial medical opinion and addendum opinion, the Board concludes that another remand is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from VA facilities and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the May 2016 VA examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of the diagnosed low back disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer opinions that address the following:  

(a) Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that any currently diagnosed low back disorders (including those diagnosed at the March 2007, June 2011, October 2012 and May 2016 VA examinations) preexisted the Veteran's active service.  The examiner should reconcile the initial May 2016 positive opinion with the July 2016 negative opinion.  The examiner should also consider whether the Veteran's reported pre-service injuries noted below in subsections (i) and (ii) resulted in a chronic low back disorder.  In reaching this opinion, the examiner is advised that pain alone does not constitute a disability.  A complete rationale should be given for all opinions and conclusions expressed.

(b) If so, state whether there is clear and unmistakable evidence that the preexisting low back disorder WAS NOT aggravated (i.e., permanently worsened) during service; or whether, it is clear and unmistakable that any increase in service was due to the natural progress of the disorder.  The examiner is requested to specifically consider the Veteran's contentions at his October 2010 hearing.  A complete rationale should be given for all opinions and conclusions expressed.

(c) As to any lower back disorder not found to clearly and unmistakably exist prior to the Veteran's service, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the disorder is related to the Veteran's active service or any event or injury therein as contended by the Veteran during his October 2010 hearing.  A complete rationale should be given for all opinions and conclusions expressed.

In rendering the requested opinions, the examiner is requested to specifically consider the following:

(i) the incident in high school where the Veteran fell down a flight of stairs;
(ii) the pulled muscles from playing football, baseball, and basketball and raiding the neighbors' apple trees;

(iii) the clinical significance of the history by the Veteran related in-service that he was unable to secure employment due to chronic low back pain;

(iv) the Veteran's reported but undocumented January 1968 fall in the mess hall including considering whether it aggravated any preexisting low back disorder beyond its natural progression or caused the onset of any current low back disorder.  The examiner should consider the findings in report of a March 2005 MRI showing diagnosis of a broad-based disk extrusion with notation that the disk extrusions were chronic in appearance as they had the same decrease T2 signal as the intervertebral disc space; and 

(v) documentation of the Veteran's reported involvement in a motor vehicle accident in which he was rear ended and subsequently complained of increased neck pain in VA ambulatory care notes dated November 3, 2003, and January 23, 2004.

3.  Then, after ensuring that the requested opinion complies entirely with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.
The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




